Exhibit 10.44

AMENDMENT TO AGREEMENT FOR STRATEGIC ALLIANCE

AND LICENSE AGREEMENT

This Amendment is entered into on March 14, 2003 by and between

MIDAS INTERNATIONAL CORPORATION, 1300 Arlington Heights Road, Itasca, Illinois
60143 hereby represented by Alan D. Feldman, President and Chief Executive
Officer (hereinafter “MIDAS”)

and

MAGNETI MARELLI SERVICES S.p.A. C.so Ferrucci 112/A 10100 Torino (Italy) hereby
represented by Carlo Bondone, Director and Special Attorney (hereinafter
“Marelli”)

WHEREAS:

 

  A. The parties have signed (or are the successors to the original party of)
the Agreement for Strategic Alliance dated October 1, 1998 (“Agreement”) and a
License Agreement dated October 30, 1998 (“License Agreement”).

 

  B. Prior to the date hereof, the entry fees and royalties required to be paid
by Marelli to MIDAS under the Agreement and the License Agreement have been
subsequently renegotiated according to Attachment A hereto.

 

  C. The parties have thereafter and recently agreed on the additional
modifications to the Agreement and the License Agreement set forth herein.

NOW THEREFORE IT IS AGREED AS FOLLOWS

 

1. Capitalized terms not otherwise defined herein shall have the meanings
contained in the Agreement and License Agreement, as applicable.

 

2. The royalties required to be paid by Marelli to MIDAS under the License
Agreement from and after January 1, 2003, are hereby modified by agreement of
the parties, and they will be as set forth below:

 

  (a) Fixed Amounts

2003 = US $ 8,40 MM

2004 = US $ 8,82 MM

2005 = US $ 9,26 MM

2006 = US $ 9,72 MM

2007 = US $ 8,90 MM



--------------------------------------------------------------------------------

  (b) Royalties on Turnover

2008 and beyond = 1,00% of Gross Revenue, until such time as the Marelli
business using the MIDAS System achieves annual Gross Revenue of US $650 MM, at
which time, starting from the following fiscal year, the royalties on turnover
shall be 1,25% of Gross Revenue

 

3. With respect to the countries and continents set forth in Attachment B (the
“New Countries”) the entry fees otherwise required to be paid by Marelli to
MIDAS under Section II, 5.3, of the Agreement are hereby modified by agreement
of the parties, and, effective as of the date of this Amendment, they will be
eliminated (including those still due under Attachment A hereto). Instead of
entry fees, Marelli shall pay to MIDAS, for each new MIDAS shop opened in a New
Country after the date of this Amendment (whether a newly-built MIDAS shop, an
existing competitor’s shop converted to a MIDAS shop, or otherwise) a new shop
opening fee (“Shop Opening Fee”) equal to:

 

  (a) US $5,000 for each of the first fifty (50) new MIDAS shops opened in each
New Country; and

 

  (b) US $10,000 for each additional new MIDAS shop in excess of fifty
(50) opened in each New Country.

With respect to Russia, Great Britain, Ireland and South Africa, the Shop
Opening Fee shall be equal to US $10,000 for each new MIDAS shop opened in such
country or on such continent.

No Shop Opening Fees are required to be paid by Marelli for Argentina, Turkey,
Germany, Morocco and those countries set forth in Annex A to the Agreement.

 

4. By completing the payments due to MIDAS under the Agreement and the License
Agreement up to and including the date of this Amendment, and subject to
Marelli’s payment to MIDAS of the Shop Opening Fees provided under Section 3
above, Marelli will acquire exclusive rights to exploit the MIDAS System in the
New Countries without any further obligation to pay New Country entry fees to
MIDAS under Section II, 5.3, of the Agreement. Marelli is free to exploit the
MIDAS System in the New Countries effective from the date hereof in the manner
provided under the Agreement and the License Agreement.

 

5. Marelli’s exclusive right to exploit the MIDAS System in each of the New
Countries, as contained in Section 4 above, is subject to Marelli submitting to
MIDAS, on or before April 30, 2003, a Shop Development Plan reasonably
acceptable to MIDAS, which sets forth the number of new MIDAS shops to be opened
in each of the New Countries and the timeline for such openings, and meeting
such development requirements in accordance with the schedule set forth thereon.
Marelli shall have a one (1) year cure period for any failure to meet the Shop
Development Plan.

 

6. The support contemplated in Section II, 2.1, of the Agreement is intended to
be only upon Marelli’s written request to MIDAS.

 

2



--------------------------------------------------------------------------------

7. The support contemplated in Section II, 2.2, of the Agreement will no longer
be required to be made available to Marelli, which will arrange for any training
on its own care and expenses.

 

8. The reports mentioned under Section II, 2.6, of the Agreement will be
exchanged by the parties on a semi-annual basis.

 

9. The meetings under Section II, 2.5 and 2.7, of the Agreement are intended to
be held on a semi-annual basis.

 

10. By executing this Amendment, MIDAS is formally notifying Marelli that it
does not intend to exercise its right of first option and first refusal under
Section II, 5.5, of the Agreement to acquire Marelli’s assets and rights
relevant to the MIDAS system in the countries of Poland and Austria. However,
any purchaser of those assets and rights must satisfy the requirements set forth
in Section II, 5.5, of the Agreement, unless otherwise agreed to in writing by
MIDAS, such agreement not to be unreasonably withheld or delayed by MIDAS.

 

11. All other terms and conditions of the Agreement and of the License Agreement
not expressly modified by this Amendment shall remain unchanged and continue in
full force and effect.

Executed in Chicago, Illinois, U.S.A, on March 14, 2003.

 

MIDAS INTERNATIONAL CORPORATION     MAGNETI MARELLI SERVICES S.p.A. /s/ Alan D.
Feldman     /s/ Carlo Bondone

Alan D. Feldman

President and Chief Executive Officer

   

Carlo Bondone

Director and Special Attorney

 

3



--------------------------------------------------------------------------------

MIDAS

AMENDMENTS TO THE LICENSE AGREEMENT

dated October 30, 1998

ROYALTIES REVISION

 

1. FIXED AMOUNTS

Below are the gross amounts due by Licensee to Licensor for each calendar year
in monthly installments

 

2000    =    $ 6,50    MM       2004    =    $ 8,82    MM 2001    =    $ 7,35   
MM       2005    =    $ 9,26    MM 2002    =    $ 7,80    MM       2006    =   
$ 9,72    MM 2003    =    $ 8,40    MM       2007    =    $ 10,20    MM

 

2. ROYALTIES ON TURNOVER

 

2008   =    2,00%      2009    =    1,25% 1999 Countries                 2,00%
Turkey - Argentina - Germany 2010   =    1,25%   1999 Countries + Turkey and
Argentina    2011    =    all Countries 1,25%      2,00%   Germany         

 

3. NEW COUNTRIES

 

January 2000   =    Argentina + Turkey    g    entry fee    =   
765,425 $ + 523,865    g    12 installments from January 2000 January 2001   =
   Germany    g    entry fee    =    6,567,235 $    g    60 installments from
January 2001

 

4. MOROCCO + CHILE

 

entry fee   g    to be agreed upon Royalties   g    1,25%

 

4



--------------------------------------------------------------------------------

Attachment B

 

1. Africa

 

2. Albania

 

3. Belarus

 

4. Bosnia and Herzegovina

 

5. Bulgaria

 

6. Croatia

 

7. Czech Republic

 

8. Denmark

 

9. Dominican Republic

 

10. Estonia

 

11. Finland

 

12. F.Y.R.O. Macedonia

 

13. Great Britain

 

14. Greece

 

15. Hungary

 

16. Iceland

 

17. Ireland

 

18. Latvia

 

19. Lithuania

 

20. Madagascar

 

21. Mauritius Island

 

22. Moldova

 

23. Netherlands

 

24. Norway

 

25. Romania

 

26. Russia

 

27. Slovakia

 

28. Slovenia

 

29. Sweden

 

30. Tobago

 

31. Trinidad

 

32. Ukraine

 

33. Yugoslavia

 

34. Middle East (excluding Saudi Arabia)

 

5